DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant claims a “common” volume compensation device in claims 7-9.  It is unclear what is or is not “common”.  Therefore, the claim is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dippmann et al. (DE 102013217106).
Re claim 1, Dippmann et al. disclose a hydraulic brake system (1) for a vehicle, having comprising: a master brake cylinder (4), a hydraulic unit and a plurality of wheel brakes (8-11), wherein the a hydraulic unit comprises comprising at least one brake circuit configured to modulate brake pressure modulation in the plurality of wheel brakes, a first bistable solenoid valve (13) is associated with at least one wheel brake of the plurality of wheel brakes, the first bistable solenoid valve seated directly upstream of the associated at least one wheel brake in the a corresponding fluid channel and the first bistable solenoid valve, in a normally open position, enables enabling brake pressure modulation in the associated at least one wheel brake and, in a normally closed position, traps trapping a current brake pressure in the associated at least one wheel brake; and wherein a volume compensation device (25), comprising a connectable accumulator, the volume compensation device opening into the corresponding fluid channel between the first bistable solenoid valve and the associated at least one wheel brake.

Re claim 2, Dippmann et al. disclose wherein the volume compensation device (25) comprises at least one accumulator valve (14), which, in an open position, connects the accumulator to the at least one wheel brake and, in a closed position, disconnects the accumulator from the at least one wheel brake.

Re claim 3, Dippmann et al. disclose wherein the at least one accumulator valve (14) disconnects the accumulator (25) from the corresponding at least one wheel brake in a travelling mode.

Re claim 4, Dippmann et al. disclose wherein the at least one accumulator valve (14) connects the accumulator (25) to the corresponding at least one wheel brake in order to maintain a constant trapped brake pressure in the associated at least one wheel brake.

Re claim 7, Dippmann et al. disclose wherein the volume compensation device (25) is a common volume compensation device provided for at least two wheel brakes of the plurality of wheel brakes.

Re claim 9, Dippmann et al. disclose wherein the common volume compensation device (25) comprises an accumulator valve (1I) for each associated wheel brake of the at least two wheel brakes (RR, FL, FR, RL), via which each accumulator valve configured to connect the accumulator (12) of the common volume compensation device (10, 1OA) can be connected to the an associated fluid channel of the associated wheel brake (RR, FL, FR, RL).
Allowable Subject Matter
Claims 10-14 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kempenaars teaches a similar hydraulic brake system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone number is (571)272-7127. The examiner can normally be reached Monday, Tuesday and Thursday, 7:00AM-3:00PM, Wednesday and Friday - 7:00AM - 10:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657



MTW
June 30, 2022